779 N.W.2d 825 (2010)
In re Petition for Transfer to Disability Status of Maria Katherine WOROBY, a Minnesota Attorney, Registration No. 280288.
No. A10-274.
Supreme Court of Minnesota.
March 2, 2010.

ORDER
The Director of the Office of Lawyers Professional Responsibility and respondent Maria Katherine Woroby jointly recommend that respondent be transferred to disability inactive status under Rule 28, Rules on Lawyers Professional Responsibility (RLPR), and a pending disciplinary complaint concerning respondent be stayed. The pending disciplinary complaint concerning respondent may be summarized as follows: Respondent sought to collect outstanding legal fees from a client. In pursuit of the collection of that debt, respondent made a series of at least 12 telephone calls to the client over the course of approximately 60 minutes on or about October 25, 2008. During those telephone calls, respondent made a series of statements that constituted harassment on the basis of religion and/or national origin, in violation of Minn. R. Prof. Conduct 8.4(g). Respondent stipulates that the factual allegations as recited above are sufficient to support a finding that she violated the Rules of Professional Conduct.
The court has reviewed the file and concludes that transfer to disability inactive status and a stay of the pending disciplinary proceedings are appropriate.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Maria Katherine Woroby is transferred to disability inactive status under Rule 28, RLPR, effective immediately. While on disability inactive status, respondent may not render legal advice, discuss legal matters with clients, or otherwise engage in the practice of law. Respondent shall arrange for notice of her transfer to disability status to be given to any active client, pursuant to Rule 26, RLPR.
IT IS FURTHER ORDERED that the disciplinary proceedings now pending concerning respondent are stayed until such time as respondent petitions for reinstatement to the practice of law under Rules 28(d) and 18, RLPR. Upon the filing of a petition for reinstatement to active practice, the stay of disciplinary proceedings imposed by this order shall automatically be lifted and the disciplinary proceedings stayed by this order will resume to determine whether discipline is warranted.
BY THE COURT:
/s/ Alan C. Page
Associate Justice